ORDER

PER CURIAM
Vincent Pope (“Movant”) was convicted of murder in the second degree and armed criminal action. Movant was sentenced to a term of life imprisonment on the murder charge and a consecutive term of six years imprisonment on the armed criminal action charge. Movant filed a direct appeal and this Court affirmed Movant’s convictions. State v. Pope, 66 S.W.3d 124 (Mo.App.E.D.2001). Movant now appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentia-ry hearing.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. Helmig v. State, 42 S.W.3d 658, 665-66 (Mo.App. E.D.2001). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).